DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/03/2022 is acknowledged.
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022. Claims 1-4 and newly added Claims 21-35 are now pending in the current application. 
Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 is objected to because of the following informalities: “a second polymeric sheet” in line 4 of Claim 1 should read “the second polymeric sheet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 24, and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dojan et al. (US 2005/0132607) in view of Tawney et al. (US 2002/0139471).
Regarding Claim 1, Dojan et al. teaches an article of footwear (10) comprising: a sole structure (12) including a bladder (30) having stacked polymeric sheets including a first polymeric sheet (31), a second polymeric sheet (32), the first polymeric sheet (31) overlying a second polymeric sheet (32); wherein peripheries of the stacked polymeric sheets are bonded to one another at a peripheral bond to define a peripheral flange (33) (paragraph [0053], “upper barrier layer 31 and lower barrier layer 32 are bonded together around their respective peripheries to form a peripheral bond 33”); wherein adjacent ones of the stacked polymeric sheets (31, 32) are bonded to one another at sets of offset dot bonds (34) to define a first sealed chamber between the first (31) and second (32) polymeric sheets (paragraph [0053], “Upper barrier layer 31 and lower barrier layer 32… cooperatively form a sealed chamber…a plurality of interior bonds 34 are formed between barrier layers 31 and 32”; fig. 10 show the interior bonds (34) being offset dot bonds); the sole structure further including a first outsole component (see annotated Fig.) extending along a medial side of the bladder at an exterior ground-facing surface of the bladder and partially establishing a ground-engaging surface of the sole structure (Annotated fig. 9G shows the first outsole component extending along a medial side of the bladder at an exterior ground facing surface and partially defining a ground engaging surface), and a second outsole component (see annotated Fig.) extending along a lateral side of the bladder at the exterior ground-facing surface and further defining the ground-engaging surface of the sole structure (Annotated fig. 9G shows the second outsole component extending along a lateral side of the bladder at an exterior ground facing surface and partially defining a ground engaging surface); and wherein the bladder (30) is suspended between the first outsole component and the second outsole component at the exterior ground-facing surface entirely above the ground- engaging surface (annotated fig. 9G shows the first and second outsole components suspending the bladder (30) completely above the ground engaging surface).
Dojan et al. does not teach the bladder including a third polymeric sheet, and a fourth polymeric sheet, the second polymeric sheet overlying the third polymeric sheet, and the third polymeric sheet overlying the fourth polymeric sheet, defining a second sealed chamber between the second and third polymeric sheets, and a third sealed chamber between the third and fourth polymeric sheets, each of the first, second, and third sealed chambers retaining fluid in isolation from one another.
Attention is drawn to Tawney et al., which teaches an analogous bladder for an article of footwear. Tawney et al. teaches a bladder (36) having stacked polymeric sheets including a first polymeric sheet (38), a second polymeric sheet (42), a third polymeric sheet (44), and a fourth polymeric sheet (40), the first polymeric sheet overlying a second polymeric sheet, the second polymeric sheet overlying the third polymeric sheet, and the third polymeric sheet overlying the fourth polymeric sheet (fig. 13 shows the bladder having a first (38), second (42), third (44), and fourth (40) polymeric sheets, the sheets being stacked such that the first (38) overlies the second (42) overlies the third (44) overlies the fourth (40)); wherein peripheries of the stacked polymeric sheets are bonded to one another at a peripheral bond to define a peripheral flange (see annotated Fig.) (annotated fig. 13 shows the four polymeric sheets (38, 40, 42, 44) being bound at their peripheral edges to form a flange); wherein adjacent ones of the stacked polymeric sheets are bonded to one another at sets of offset dot bonds (39, 43) (paragraph [0104], “Inner film layers 42 and 44 are attached to one another at connection sites 43 which are incoincident, that is, not in alignment, with their connection sites to the outer film layers.”; figs. 12 and 13 show the bonds being offset dot bonds) to define a first sealed chamber (46) between the first and second polymeric sheets, a second sealed chamber (48) between the second and third polymeric sheets, and a third sealed chamber (50) between the third and fourth polymeric sheets, each of the first, second, and third sealed chambers retaining fluid in isolation from one another (paragraph [0105] discloses “In a simple form, these three fluid layers may be pressurized to different pressures to obtain a desired cushioning profile,” wherein if the three sealed chambers are capable of having different pressures, they are obviously fluidly isolated from each other in order to achieve this).
Examiner notes that the bladder of Tawney et al. as shown in figs. 11-13 is not a full length bladder as disclosed in Dojan et al., however paragraph [0109] discloses “the embodiments described heretofore are partial foot bladders of relatively simple construction using circular dot welds as connection sites. The principles of the multiple film layer and multiple fluid layer bladder can be applied to any suitable bladder shape and application as will be seen in the following embodiments.” Therefore, the bladder of Tawney et al. could obviously be a full length bladder as is taught in Dojan et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dojan et al. to include the teachings of Tawney et al. such that the bladder includes a third polymeric sheet, and a fourth polymeric sheet, the second polymeric sheet overlying the third polymeric sheet, and the third polymeric sheet overlying the fourth polymeric sheet, defining a second sealed chamber between the second and third polymeric sheets, and a third sealed chamber between the third and fourth polymeric sheets, each of the first, second, and third sealed chambers retaining fluid in isolation from one another so as to allow the bladder to be specifically adjusted and customized to the comfort needs of the user (paragraph [0105], “For instance, if a soft-firm-soft profile were desired as one giving the best cushioning feel to a wearer while providing high pressure fluid in the middle fluid layer for responding to high impact loads, the outer fluid layers could be pressurized to P.sub.1 with the inner fluid layer being pressurized to P2, where P1<P2. Alternatively, all three fluid layers could be pressurized to different pressures to further customize the cushioning profile”).
Regarding Claim 2, Dojan et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Dojan et al. further teaches wherein the offset dot bonds include: first dot bonds (34) arranged in rows and at which the first polymeric sheet (31) is bonded to the second polymeric sheet (32) (paragraph [0053], “a plurality of interior bonds 34 are formed between barrier layers 31 and 32”; fig. 5 shows the first dot bonds being arranged in rows; figs. 9A-B show the dot bonds bonding the first and second polymeric sheets together).
Dojan et al. does not teach second dot bonds arranged in rows offset from the rows of the first dot bonds and at which the second polymeric sheet is bonded to the third polymeric sheet; and third dot bonds arranged in rows vertically aligned with the rows of the first dot bonds and at which the third polymeric sheet is bonded to the fourth polymeric sheet.
Attention is drawn to Tawney et al., which teaches an analogous bladder for an article of footwear. Tawney et al. teaches a bladder (36) having stacked polymeric sheets including a first polymeric sheet (38), a second polymeric sheet (42), a third polymeric sheet (44), and a fourth polymeric sheet (40), the first polymeric sheet overlying a second polymeric sheet, the second polymeric sheet overlying the third polymeric sheet, and the third polymeric sheet overlying the fourth polymeric sheet (fig. 13 shows the bladder having a first (38), second (42), third (44), and fourth (40) polymeric sheets, the sheets being stacked such that the first (38) overlies the second (42) overlies the third (44) overlies the fourth (40)); wherein peripheries of the stacked polymeric sheets are bonded to one another at a peripheral bond to define a peripheral flange (see annotated Fig.) (annotated fig. 13 shows the four polymeric sheets (38, 40, 42, 44) being bound at their peripheral edges to form a flange); wherein adjacent ones of the stacked polymeric sheets are bonded to one another at sets of offset dot bonds (39, 43) (paragraph [0104], “Inner film layers 42 and 44 are attached to one another at connection sites 43 which are incoincident, that is, not in alignment, with their connection sites to the outer film layers.”; figs. 12 and 13 show the bonds being offset dot bonds) to define a first sealed chamber (46) between the first and second polymeric sheets, a second sealed chamber (48) between the second and third polymeric sheets, and a third sealed chamber (50) between the third and fourth polymeric sheets, each of the first, second, and third sealed chambers retaining fluid in isolation from one another (paragraph [0105] discloses “In a simple form, these three fluid layers may be pressurized to different pressures to obtain a desired cushioning profile,” wherein if the three sealed chambers are capable of having different pressures, they are obviously fluidly isolated from each other in order to achieve this). Tawney et al. further teaches wherein the offset dot bonds include: first dot bonds (see annotated Fig.) arranged in rows and at which the first polymeric sheet (38) is bonded to the second polymeric sheet (42) (annotated fig. 13 shows the first dot bonds being arranged in rows and binding the first and second polymeric sheets); second dot bonds (see annotated Fig.) arranged in rows offset from the rows of the first dot bonds and at which the second polymeric sheet (42) is bonded to the third polymeric sheet (44) (annotated fig. 13 shows the first dot bonds being offset from the second dot bonds and the second dot bonds bonding the second and third polymeric sheets); and third dot bonds (see annotated Fig.) arranged in rows vertically aligned with the rows of the first dot bonds  and at which the third polymeric sheet (44) is bonded to the fourth polymeric sheet (40) (annotated fig. 13 shows the third dot bonds being arranged in rows and being vertically aligned with the rows of the first dot bonds and bonding the third and fourth polymeric sheets) (paragraph [0104], “Inner film layers 42 and 44 are attached to one another at connection sites 43 which are incoincident, that is, not in alignment, with their connection sites to the outer film layers,” wherein the inner (second and third) film layers are attached to each other by the second dot bonds and attached to one of the inner and outer (first and fourth) film layers by the first and third dot bonds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dojan et al. to include the teachings of Tawney et al. such that second dot bonds arranged in rows offset from the rows of the first dot bonds and at which the second polymeric sheet is bonded to the third polymeric sheet; and third dot bonds arranged in rows vertically aligned with the rows of the first dot bonds and at which the third polymeric sheet is bonded to the fourth polymeric sheet so that the second and third polymeric sheets act as tensile members within the bladder (paragraph [0104], “this results in inner layers 42 and 44 extending between outer layers 38 and 40 and acting as a tensile member for the bladder”).
Regarding Claim 4, Dojan et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Dojan et al. further teaches wherein the first polymeric sheet (31) defines a foot-facing surface of the bladder (fig. 5 shows a top view of the bladder (30) and the uppermost and foot-facing layer of the bladder being the first polymeric sheet (31)), and the article of footwear (10) further comprising: a support rim (40) secured to the foot-facing surface of the bladder along an outer perimeter of the bladder (fig. 3 shows the support rim (40) being secured to the foot facing surface of the bladder (formed by first polymeric sheet (31)) along an outer perimeter of the bladder (30)); and a footwear upper (11); wherein an exterior flange (see annotated Fig.) of the support rim extends upward along and is secured to an outer surface of the footwear upper (11) (annotated fig. 9G shows exterior flange extending upwards along and secured to an outer surface of the footwear upper (11)) and an interior flange (see annotated Fig.) of the support rim (40) extends inward between and is secured to the footwear upper (11) and the bladder (30) (annotated fig. 9G shows the interior flange extending inwards and being secured to the upper (11) and the bladder (30)).
Regarding Claim 24, Dojan et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Dojan et al. further teaches wherein the first polymeric sheet (31) defines a foot-facing surface of the bladder (30) (fig. 5 shows a top view of the bladder (30) and the uppermost and foot-facing layer of the bladder being the first polymeric sheet (31)), and the article of footwear (10) further comprising: a support rim (40) secured to the foot-facing surface of the bladder along an outer perimeter of the bladder (30) (fig. 3 shows the support rim (40) being secured to the foot facing surface of the bladder (formed by first polymeric sheet (31)) along an outer perimeter of the bladder (30)); and a footwear upper (11); wherein an exterior flange (see annotated Fig.) of the support rim (40) extends upward along and is secured to the footwear upper (annotated fig. 9G shows exterior flange extending upwards along and secured to an outer surface of the footwear upper (11)).
Regarding Claim 31, Dojan et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Dojan et al. further teaches a footwear upper (11) overlying the bladder (30); and a foam midsole layer (18) secured to the bladder (30) between the bladder and the footwear upper and/or at the exterior ground-facing surface of the bladder (fig. 24 shows the foam midsole layer being attached to the bladder between the bladder (30) and the footwear upper (11); paragraph [0119], “polymer foam material 18 may extend between sole component 20 and upper 11,” wherein the polymer foam material is considered as equivalent to the foam midsole layer and the sole component (20) includes the bladder (30)(as is shown in the figure)).
Regarding Claim 32, Dojan et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Dojan et al. further teaches wherein the first polymeric sheet (31) defines a foot-facing surface of the bladder (30) (fig. 5 shows a top view of the bladder (30) and the uppermost and foot-facing layer of the bladder being the first polymeric sheet (31)), and the article of footwear (10) further comprising: a support rim (40) secured to the foot-facing surface of the bladder (30) along an outer perimeter of the bladder (30) (fig. 3 shows the support rim (40) being secured to the foot facing surface of the bladder (formed by first polymeric sheet (31)) along an outer perimeter of the bladder (30)); wherein the support rim (40) includes an arcuate heel portion (see annotated Fig.), a medial arm portion (see annotated Fig.) that extends forward from the arcuate heel portion and terminates at a medial end (see annotated Fig.), and a lateral arm portion (see annotated Fig.) that extends forward from the arcuate heel portion and terminates at a lateral end (see annotated Fig.) (annotated fig. 10 show the support rim (40) having an arcuate heel portion, a medial arm portion with a terminal medial end, and a lateral arm portion with a terminal lateral end).
Regarding Claim 33, Dojan et al. teaches all of the limitations of the article of footwear of Claim 32, as discussed in the rejections above. Dojan et al. further teaches a footwear upper (11); wherein the support rim includes an upper exterior flange (see annotated Fig.), a lower exterior flange (see annotated Fig.), and an interior flange (see annotated Fig.); and wherein the upper exterior flange extends upward along and is secured to an outer surface of the footwear upper (11) (annotated fig. 9G shows the upper exterior flange extending upwards along and secured to an outer surface of the footwear upper (11)), the interior flange extends inward between and is secured to both the footwear upper (11) and the foot-facing surface of the bladder (30) (annotated fig. 9G shows the interior flange extending inwards and being secured to the footwear upper and the foot facing surface of the bladder (30)), and the lower exterior flange extends downward and is secured along an outer perimeter of the bladder below the footwear upper (annotated fig. 9G shows the lower exterior flange extending downwards and being secured along an outer perimeter of the bladder below the footwear upper (11)).
Regarding Claim 34, Dojan et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Dojan et al. further teaches wherein the bladder (30) extends in a heel region (17), a midfoot region (16), and a forefoot region (15) of the article of footwear (Annotated fig. 1 shows the bladder (30) extending in the heel (17), midfoot (16), and forefoot regions (15)).
Regarding Claim 35, Dojan et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Dojan et al. further teaches wherein the first polymeric sheet (31) defines a foot-facing surface of the bladder (fig. 5 shows a top view of the bladder (30) and the uppermost and foot-facing layer of the bladder being the first polymeric sheet (31)) extending in a heel region (17), a midfoot region (16), and a forefoot region (15) of the article of footwear (fig. 1 shows the bladder (30) extending in the heel (17), midfoot (16), and forefoot (15) regions, and as the first polymeric sheet extends along the entire uppermost layer of the bladder (30) as shown in fig. 5, the first polymeric layer (31) is also extending in the heel (17), midfoot (16), and forefoot (15) regions), and the first sealed chamber is the only sealed chamber of the bladder that is disposed at the foot-facing surface (fig. 2 shows the bladder (30) making up the first sealed chamber and being the only sealed chamber at the foot-facing surface)).

    PNG
    media_image1.png
    591
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    609
    701
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    322
    733
    media_image3.png
    Greyscale

Claims 1, 21, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2002/0050077) in view of Tawney et al. (US 2002/0139471).
Regarding Claim 1, Wang et al. teaches an article of footwear (1) comprising: a sole structure (2) including a bladder (44) having stacked polymeric sheets including a first polymeric sheet (see annotated Fig.), a second polymeric sheet (see annotated Fig.), the first polymeric sheet overlying a second polymeric sheet (annotated fig. 2 shows the first polymeric sheet overlaying the second polymeric sheet); wherein peripheries of the stacked polymeric sheets are bonded to one another at a peripheral bond to define a peripheral flange (see annotated Fig.) (annotated fig. 9 shows the first and second polymeric sheets being bound together to define a peripheral flange); wherein adjacent ones of the stacked polymeric sheets define a first sealed chamber between the first and second polymeric sheets (paragraph [0062], “sealed containment of ambient air within cushioning cassette 53, or cushioning cassette 44,” wherein the cushioning cassette is referring to the sealed chamber formed by the first and second polymeric sheets);  the sole structure further including a first outsole component (see annotated Fig.) extending along a medial side of the bladder at an exterior ground-facing surface of the bladder and partially establishing a ground-engaging surface of the sole structure (annotated fig. 1 shows the first outsole component extending along a medial side of the bladder (44) at an exterior ground facing surface and partially establishing a ground engaging surface), and a second outsole component (see annotated Fig.) extending along a lateral side of the bladder at the exterior ground-facing surface and further defining the ground-engaging surface of the sole structure (annotated fig. 1 shows the second outsole component extending along a lateral side of the bladder (44) at an exterior ground facing surface and partially establishing a ground engaging surface); and wherein the bladder (44) is suspended between the first outsole component and the second outsole component at the exterior ground-facing surface entirely above the ground- engaging surface (fig. 1 shows the bladder being disposed between the first and second outsole components, figs. 2 shows the bladder (44) being suspended entirely above the ground engaging surface).
Wang et al. does not teach the bladder having a third polymeric sheet, and a fourth polymeric sheet, the second polymeric sheet overlying the third polymeric sheet, and the third polymeric sheet overlying the fourth polymeric sheet; wherein adjacent ones of the stacked polymeric sheets are bonded to one another at sets of offset dot bonds, a second sealed chamber between the second and third polymeric sheets, and a third sealed chamber between the third and fourth polymeric sheets, each of the first, second, and third sealed chambers retaining fluid in isolation from one another.
Attention is drawn to Tawney et al., which teaches an analogous bladder for an article of footwear. Tawney et al. teaches a bladder (36) having stacked polymeric sheets including a first polymeric sheet (38), a second polymeric sheet (42), a third polymeric sheet (44), and a fourth polymeric sheet (40), the first polymeric sheet overlying a second polymeric sheet, the second polymeric sheet overlying the third polymeric sheet, and the third polymeric sheet overlying the fourth polymeric sheet (fig. 13 shows the bladder having a first (38), second (42), third (44), and fourth (40) polymeric sheets, the sheets being stacked such that the first (38) overlies the second (42) overlies the third (44) overlies the fourth (40)); wherein peripheries of the stacked polymeric sheets are bonded to one another at a peripheral bond to define a peripheral flange (see annotated Fig.) (annotated fig. 13 shows the four polymeric sheets (38, 40, 42, 44) being bound at their peripheral edges to form a flange); wherein adjacent ones of the stacked polymeric sheets are bonded to one another at sets of offset dot bonds (39, 43) (paragraph [0104], “Inner film layers 42 and 44 are attached to one another at connection sites 43 which are incoincident, that is, not in alignment, with their connection sites to the outer film layers.”; figs. 12 and 13 show the bonds being offset dot bonds) to define a first sealed chamber (46) between the first and second polymeric sheets, a second sealed chamber (48) between the second and third polymeric sheets, and a third sealed chamber (50) between the third and fourth polymeric sheets, each of the first, second, and third sealed chambers retaining fluid in isolation from one another (paragraph [0105] discloses “In a simple form, these three fluid layers may be pressurized to different pressures to obtain a desired cushioning profile,” wherein if the three sealed chambers are capable of having different pressures, they are obviously fluidly isolated from each other in order to achieve this).
Examiner notes that the bladder of Tawney et al. as shown in figs. 11-13 is not a forefoot bladder as disclosed in Wang et al., however paragraph [0109] discloses “the embodiments described heretofore are partial foot bladders of relatively simple construction using circular dot welds as connection sites. The principles of the multiple film layer and multiple fluid layer bladder can be applied to any suitable bladder shape and application as will be seen in the following embodiments.” Therefore, the bladder of Tawney et al. could obviously be a forefoot bladder as is taught in Wang et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to include the teachings of Tawney et al. such that the bladder includes a third polymeric sheet, and a fourth polymeric sheet, the second polymeric sheet overlying the third polymeric sheet, and the third polymeric sheet overlying the fourth polymeric sheet; wherein adjacent ones of the stacked polymeric sheets are bonded to one another at sets of offset dot bonds, a second sealed chamber between the second and third polymeric sheets, and a third sealed chamber between the third and fourth polymeric sheets, each of the first, second, and third sealed chambers retaining fluid in isolation from one another so as to allow the bladder to be specifically adjusted and customized to the comfort needs of the user (paragraph [0105], “For instance, if a soft-firm-soft profile were desired as one giving the best cushioning feel to a wearer while providing high pressure fluid in the middle fluid layer for responding to high impact loads, the outer fluid layers could be pressurized to P.sub.1 with the inner fluid layer being pressurized to P2, where P1<P2. Alternatively, all three fluid layers could be pressurized to different pressures to further customize the cushioning profile”).
Regarding Claim 21, Wang et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Wang et al. further teaches wherein the sole structure further includes a wedge component (10) secured to the exterior ground-facing surface (see annotated Fig.) of the bladder (44) between the first outsole component (see annotated Fig.) and the second outsole component (see annotated Fig.) (annotated fig. 2 shows the wedge component (10) being secured to the ground facing surface of the bladder (44), and as annotated fig. 2 is a cross section of fig. 1, and the cross section is taken between the first and second outsole component, the wedge is obviously secured to the bladder (44) between the first and second outsole components).
Regarding Claim 25, Wang et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Wang et al. further teaches wherein the first outsole component (see annotated Fig.) and the second outsole component (see annotated Fig.) are integral portions of a single, unitary outsole (4) (annotated fig. 1 shows the first and second outsole components being integral portions of a unitary outsole (4)).
Regarding Claim 26, Wang et al. teaches all of the limitations of the article of footwear of Claim 25, as discussed in the rejections above. Wang et al. further teaches wherein the single, unitary outsole (4) rings a perimeter of the exterior ground-facing surface of the bladder (44) (annotated fig. 4 shows the single unitary outsole (4) ringing a perimeter of the ground facing surface of the bladder (44)).
Regarding Claim 27, Wang et al. teaches all of the limitations of the article of footwear of Claim 26, as discussed in the rejections above. Wang et al. further teaches wherein the single, unitary outsole (4) has an aperture in a heel region (7) of the article of footwear and an aperture in a forefoot region (6) of the article of footwear (figs. 1 and 2 show the outsole (4) having a heel aperture (7) and a forefoot aperture (6)).
Regarding Claim 28, Wang et al. teaches all of the limitations of the article of footwear of Claim 27, as discussed in the rejections above. Wang et al. further teaches wherein the single, unitary outsole includes a cross-member portion (see annotated Fig.) connecting the first outsole component (see annotated Fig.) and the second outsole component (see annotated Fig.) and separating the aperture in the heel region (7) from the aperture in the forefoot region (6) (Annotated fig. 1 shows the cross member portion connecting the first and second outsole components and separating the heel (7) and forefoot (6) apertures).
Regarding Claim 29, Wang et al. teaches all of the limitations of the article of footwear of Claim 28, as discussed in the rejections above. Wang et al. further teaches wherein the cross-member portion (see annotated Fig.) is of a lesser height than the first outsole component (see annotated Fig.) and the second outsole component (see annotated Fig.) (annotated fig. 2 shows the cross member portion being of a lesser height than the rest of the unitary outsole (4), which obviously includes the first and second outsole components).
Regarding Claim 30, Wang et al. teaches all of the limitations of the article of footwear of Claim 29, as discussed in the rejections above. Wang et al. further teaches wherein the cross-member portion (see annotated Fig.) does not form part of the ground-engaging surface (annotated fig. 2 shows the cross member portion being recessed from the lowermost ground engaging surface of the rest of the outsole (4)).

    PNG
    media_image4.png
    449
    647
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    595
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    434
    373
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 3 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melzer (US 2703770) teaches a bladder made up of a plurality of polymeric sheets, the polymeric sheets overlaying one another and connected to adjacent layers with offset dot bonds. Bruce et al. (US 2014/0075777) teaches an article of footwear having a bladder, and an outsole made of a first and second outsole component, the outsole having a forefoot and heel aperture separated by a cross-member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732